UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1441


MICHAEL EUGENE OWENS,

                Plaintiff - Appellant,

          v.

DILLARD’S,

                Defendant – Appellee,

          and

WILLIAM T. DILLARD, II; HIGBEE LANCOMS, LP; JIM GREEN, Store
Manager; PAUL CLOSE, Assistant Manager; KEITH WHITE,
District Manager,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cv-00433-FDW-DCK)


Submitted:   August 30, 2016                 Decided:   September 8, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Owens, Appellant Pro Se. Elizabeth Ruth Dangel,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Charlotte, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Michael   Eugene   Owens     appeals   the    district    court’s    order

denying Owens’ motion to set aside an arbitration award.                       We

have     reviewed   the    record     and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Owens v. Dillard’s, No. 3:14-cv-00433-FDW-DCK (W.D.N.C.

Apr.    13,   2016).      We   deny   Owens’     motions    to   subpoena     for

interrogatories, for production of documents, for a transcript

at Government expense, and for lay and expert witnesses.                       We

grant Dillard’s motion to strike Owens’ press release and deny

Dillard’s motion for sanctions.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                       3